Citation Nr: 0828665	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO. 04-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, including as 
due to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 







INTRODUCTION

The veteran had active military service from May 1962 to 
November 1962 and February 1968 to July 1969.  

This is the second time this matter comes before the Board of 
Veterans' Appeals (Board) from an initial July 2002 rating in 
which the RO denied service connection for chloracne as due 
to Agent Orange.  The Board first considered the appeal in 
August 2007 and remanded the claim for a VA examination.  The 
RO/AMC completed all requested development but continued the 
denial of benefits.  As such this matter is properly returned 
to the Board for appellate consideration.  


FINDING OF FACT

The evidence does not show any currently diagnosed chloracne 
is related to the veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for chloracne, to include 
as due to herbicides (Agent Orange) exposure, are not met. 38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification was satisfied by way of three letters to 
the veteran dated May 2002, June 2005 and September 2007.  
These letters advised the veteran that evidence showing that 
the chloracne existed from service until the present time was 
needed to substantiate the claim.  The elements for a claim 
of service connection for chloracne were also provided to the 
veteran and are detailed below.  

VA has a duty to assist the veteran in the development of the 
claim and this duty includes assisting the veteran by 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted 
in October 2007.  The RO has obtained the service medical 
records, VA outpatient treatment records (OTR) and private 
medical records.  The veteran submitted private medical 
records and lay statements in support of his claim.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the veteran's claim.  The veteran 
claims entitlement to service connection, including a 
presumption for chloracne, contending that this disability 
resulted from his exposure to herbicides during his service 
in the Republic of Vietnam.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

A veteran will be presumed to have been exposed to certain 
herbicides, such as Agent Orange, if the veteran served in 
the Republic of Vietnam during the period of January 9, 1962 
through May 7, 1975. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6).  Under VA laws and regulations, service 
connection on a presumptive basis may be established for 
chloracne if the disease becomes manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.309(e).

In regard to the presumptive service connection,  the 
veteran's form DD-214 confirms he served in Vietnam and is 
therefore presumed to have been exposed to herbicides.  
However, there is no evidence of any diagnosis of cloracne 
within one year from March 1969, the date the veteran left 
Vietnam.  As such, service connection is denied on a 
presumptive basis.   

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).

The fact that the veteran does not meet the above 
requirements, concerning presumptive service connection, does 
not in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
by way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any current 
disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  
However, where the dispositive issue involves a question of 
medical causation, such as whether a condition claimed is the 
result of active service in the military, only competent 
medical evidence is probative.  See, e.g. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

In regard to direct service connection, the veteran alleged 
that his chloracne was due to exposure to Agent Orange while 
stationed in Vietnam.  The veteran clearly has a current skin 
disability which ahs been characterized as chloracne, 
rosacea, forliculitis, acrochardon and seborrheic dermatitis.  
As noted above, as the veteran served in Vietnam he is 
presumed to have been exposed to herbicides.  Thus the 
remaining question is whether there is evidence of a nexus 
between the current skin condition and exposure to 
herbicides.  In August 2002 the veteran's OTR's noted 
chloracne possible secondary to Agent Orange.  In addition in 
October 2003 OTR, the veteran stated that his face rash was 
due to Agent Orange and a November 2004 OTR referenced 
chloracne.
 
In October 2007 the veteran underwent a VA examination.  The 
VA examiner found the rosacea, acrochordon and seborrheic 
dermatitis, were not related to service.  The examiner opined 
that the veterans' skin conditions were not caused or related 
to his active duty service, not caused or related to Agent 
Orange exposure, nor were they aggravated by his active duty 
service.  

While the August 2002, October 2003 and November 2004 records 
appear to provide a nexus, there was no clinical supporting 
data.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999) (Thus, 
a medical opinion is inadequate when it unsupported by 
medical evidence.) Black v. Brown, 5 Vet. App. 177, 180 
(1995). See also, Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).   Furthermore, the Court has 
held that medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto. 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Other the hand, the October 2007 VA examiner reviewed the 
entire claims file, including the October 2003 record and 
concluded there was no relationship to herbicides.  The VA 
examiner specifically opined that "there is no objective 
evidence to support the veteran's claim."

The veteran offered lay statements by his mother, wife and 
daughter dated March 2003.  The letters explained the 
veterans' skin conditions and service in Vietnam and exposure 
to Agent Orange.  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions. See 
Grover v. West, 12 Vet.App. 109, 112 (1999).  

Nor is there evidence of continuity of symptomatology.  In 
fact, the first indication of treatment for a skin condition 
in the record, rosecea, is an August 2001 private medical 
record statement from the veteran's wife.  In the May 2004 
VA9 form, the veteran stated that he was treated by three 
doctors directly following military service but all of those 
doctors had died, and there were no records available from 
them.  The connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinnette v. Brown 8 Vet. App. 69 (1995).  
Significantly, the veteran stated he had been treated by Dr. 
M for chloracne and that those records were not found.  
However, Dr. M responded in July 2002 that the records are no 
longer available and stated, "I cannot assure that the 
patient has even been in our offices during those years."  
Furthermore, Dr. M's specialty was gastrointestinal rather 
than dermatology.  

The veteran submitted a page from a treatise and photographs.  
Generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Additionally, in April 2008 the 
veteran submitted photographic evidence which contained no 
medical opinion as to chloracne.  

Finally, service connection is not warranted on a direct 
basis without consideration of the veteran's exposure to 
herbicides.  The STR's are void of any skin complaint but for 
an April 1962 facial laceration attributed to an automobile 
windshield and an October 1967 groin rash diagnosed as tinea 
cruris.  In addition, there is no competent evidence of a 
nexus.  In fact, the October 2007 VA examination determined 
the veteran had rosecea and the condition was not caused by 
or related to exposure to Agent Orange.

For all the reasons set forth above, the preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
benefit of the doubt doctrine is not for application, and 
service connection for chloracne is not warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for chloracne is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


